DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (EP 3142171) (referenced in Applicant’s IDS of August 13, 2021) in view of Mimura (WO2017163846, examiner is using US National Stage entry (US20210210761) as translation for citations).
Regarding Claim 1, Hwang discloses an electrode assembly ([005], electrode stack structure, [0024], plurality of positive and negative electrodes) comprising: a plurality of electrodes ([0024]); and one or more unit cells each (Fig. 3, [006-007], one unit cell), of the one or more unit cells including at least a pair of electrodes of the plurality of electrodes having different polarities with a separator interposed therebetween (Fig. 2A; 20-cathode, 30-anode, Fig. 3A/3B; 40-separator, ([007],[0033],[0039]); wherein at least one of an electrode parallel connection tab and an electrode lead connection tab is formed on each electrode of the plurality of electrodes (Fig 3A, Fig. 3B, 24a/24b- positive parallel connection tab connected to 20a-first cathode current collector and 20b-second cathode current collector respectively; 34a/34b- negative parallel connection tabs connected to 30a-first anode current collector and 30b-second anode current collector respectively; Fig. 4, 26/36- first leads, act as lead connection tabs, [0053]), wherein an outmost electrode is placed as a negative electrode (), and;
wherein a negative electrode of the pair of electrodes is an outermost electrode and includes the electrode parallel connection tab and the electrode lead connection tab ([0043]- electrode layers can be interchangeably cathode or anode, outermost electrode has parallel connection and electrode lead connection tab, Fig. 3A/3B, [0036]).
It is the examiner’s position that each individual element meets the claim limitation because the examiner is defining parallel tab connection to be a tab structure where at least two tabs are in parallel with one another that are connected to identically polarized electrodes (either both positive electrodes or negative electrodes, and as shown in Instant specification Fig. 1, 12/22-parrallel connection tabs). Hwang meets this limitation as Hwang discloses two pairs of tabs where the individual tabs of each pair are parallel to each other, and the positive pair of tabs are both connected to positive cathode current collectors and the negative pair of tabs are both connected to negative cathode current collectors.
Hwang is silent to having an area of mixture layer of a positive electrode of the pair of electrode including the electrode parallel connection tab the electrode lead connection tab among the plurality of electrodes includes in the electrode assembly being smaller than an area of a mixture layer of the negative electrode corresponding to the outermost electrode.
Mimura discloses an electrode stack assembly where the negative electrode has a larger active material layer than the positive electrode layer ([0088]). Mimura further discloses that the positive electrode is made out of twenty electrode pieces and the negative electrode is made out of twenty-one electrode pieces ([0115]). Mimura teaches that this structure helps prevent the precipitation of lithium during the charge and discharge process of the battery ([003]).
Therefore, it would be obvious to one of ordinary skill in the art using to modify the electrode structure of Hwang with the teachings of Mimura to have an area of positive electrode mixture of the pair of electrodes includes the electrode parallel connection tab and the electrode lead connection tab among the plurality of electrodes included in the electrode assembly is smaller than an area of a mixture layer of the negative electrode corresponding to the outermost electrode. This modified structure would yield the expected result of reduced precipitation of lithium during the charge and discharge process of the battery.
Regarding Claim 5, Hwang in view of Mimura discloses all of the limitations as set forth above. Hwang further discloses wherein the outermost negative electrode of the plurality of electrodes on each of an uppermost stage and a lowermost stage among the plurality of electrodes of the electrode assembly and one surface of the outermost negative electrode is coated with an electrode mixture ([0050] - cathode film and anode film may be formed by coating an active material layer on the metal current collector).
Regarding Claim 6, Hwang discloses all of the limitations as set forth above. Hwang further discloses a reinforcing tab formed on any one electrode lead connection tab among electrode tabs included in the electrode assembly (Fig. 6, 28/38- fixing units act as reinforcing tabs, [0053]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (EP 3142171) (referenced in Applicant’s IDS of August 13, 2021) in view of Mimura (WO2017163846, examiner is using US National Stage entry (US20210210761) as translation for citations) further in view of Hara (EP3703175).
Regarding Claim 3, Hwang in view of Mimura discloses the limitations as set forth above. Hwang further discloses a negative electrode and positive electrode that include the parallel connection tab (Fig. 3A/3B) with a separator disposed in between the electrodes ([007]). Hwang further discloses an electrode tab structure where the negative electrode and positive electrode include a parallel connection tab without an electrode lead connection tab (Fig. 2A, 2B [0035]). Hwang teaches that the lead tab connection can lead to short circuits ([0058]).
Hwang is silent to the negative electrode being larger in size to the positive electrode, where a corner of the negative electrode deviated to the outside by less than 5mm with respect to a corner of the positive electrode. Hwang is further silent to the capacity of the negative electrode being 1 to 1.2 times greater than a positive electrode, per unit area.
Mimura discloses an electrode stack assembly where the negative electrode has a larger active material layer than the positive electrode layer ([0088]). Mimura further discloses that the positive electrode is made out of twenty electrode pieces and the negative electrode is made out of twenty-one electrode pieces ([0115]). Mimura teaches that this structure helps prevent the precipitation of lithium during the charge and discharge process of the battery ([003]). This structure would meet the limitation of having a corner of the negative electrode deviating to the outside by less than 5mm with respect to a corner of the positive electrode mixture, as the limitation “less than 5mm” doesn’t require any deviation, as discussed above, it is unclear what deviation is required. As Mimura does not discuss a deviation with respect to the corners of the electrode, it is the examiners position that the claim is met. 
Hara discloses a lithium-ion secondary battery ([003]) where the ratio of the positive electrode capacity to the negative electrode capacity, per unit area, is 0.8 to 1.2 ([0012]). Hara teaches that this electrode structure and range of capacity prevents electrolyte degradation, limits gas generation from the negative electrode, exhibit a low resistance value ([0020-0023]), which in turn allows for high output and excellent life performance ([0024]).
Therefore, it would be obvious for one of ordinary skill in the art to modify the electrode and electrode tab structure of Hwang with the teachings of Mimura and Hara to have a pair of electrodes having different polarities and including only the electrode parallel connection tab where the size of a negative electrode mixture coated on a negative electrode of the pair of electrodes is greater than a size of a positive electrode mixture coated on a positive electrode. This structure would further meet the limitation of having a corner of the negative electrode mixture deviate to the outside by less than 5 mm with respect to a corner of the positive electrode mixture. This structure would further meet the limitation of having a negative electrode capacity per unit area is 1 to 1.2 times greater than a positive electrode capacity per unit area. This structure would yield the expected results of helping to prevent lithium precipitation during the charge and discharge process of the battery as well as improve the output and life of the battery.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (EP 3142171) (referenced in Applicant’s IDS of August 13, 2021) in view of Mimura (WO2017163846, see US20210210761 for citations) further in view of Oh (US 20180026254).
Regarding Claim 4, Hwang in view of Mimura discloses the limitations as set forth above. Hwang further discloses a negative electrode that includes the parallel connection tab (Fig. 3B) and a positive electrode that includes both the positive electrode that includes both the electrode parallel connection tab and the electrode lead connection tab (Fig. 3A) with a separator disposed inbetween the electrodes ([007]). Hwang further discloses an electrode tab structure where the negative electrode includes a parallel connection tab without an electrode lead connection tab (Fig. 2A, 2B [0035]). Hwang teaches that the lead tab connection can lead to short circuits ([0058]).
Hwang is silent to the negative electrode being larger in size to the positive electrode, where a corner of the negative electrode deviated to the outside by less than 5mm with respect to a corner of the positive electrode. Hwang is further silent to negative electrode covering a tab-lead joint portion formed on the positive electrode.
Oh discloses an electrode plate structure where the positive electrodes and negative electrodes are stacked with separators disposed in between and a tab-joint structure that is covered by the electrode plates (Fig. 5, 221/211- electrode plates, 215/225-separators, 231-tab-coupling part or tab joint structure, [0120],[0125]). Oh further discloses that the electrode plates at the tab coupling part are separated by an insulating layer (Fig. 5, 213-insulating film). Oh teaches that the separators and insulating film can be made from the same material ([0041]). Therefore Oh discloses a separator disposed in between the electrode plates.   
Mimura discloses an electrode stack assembly where the negative electrode has a larger active material layer than the positive electrode layer ([0088]). Mimura further discloses that the positive electrode is made out of twenty electrode pieces and the negative electrode is made out of twenty-one electrode pieces ([0115]). Mimura teaches that this structure helps prevent the precipitation of lithium during the charge and discharge process of the battery ([003]). This structure would meet the limitation of having a corner of the negative electrode deviating to the outside by less than 5mm with respect to a corner of the positive electrode mixture, as the limitation “less than 5mm” doesn’t require any deviation, as discussed above, it is unclear what deviation is required. As Mimura does not discuss a deviation with respect to the corners of the electrode, it is the examiners position that the claim is met. 
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode and electrode tab structure of Hwang with the teachings of Mimura and Oh to have an electrode tab structure where the negative electrode with only a parallel connection tab and a positive electrode with a parallel and electrode lead connection tab, face each other with a separator in between, where the size of a negative electrode mixture coated on the negative electrode that includes the electrode parallel connection tab is greater than a size of the positive electrode including both the electrode parallel connection tab and the electrode lead connection tab. This structure would further meet the limitations of having a corner of the negative electrode including only the electrode parallel connection tab deviated to the outside by less than 5 mm with respect to a corner of the positive electrode mixture, and where the negative electrode including only the electrode parallel connection tab covers a tab-lead joint portion formed on the positive electrode. This structure would yield the expected result of preventing the precipitation of lithium during the charge and discharge process of the battery and would not include a lead connection tab on the negative electrode to yield the expect result of reducing the chance of short circuits.
Claim 7, 8, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Hwang (EP 3142171) (referenced in Applicant’s IDS of August 13, 2021) in view of Mimura (WO2017163846, examiner is using US National Stage entry (US20210210761) as translation for citations) further in view of Miyake (US 20160118640).
Regarding Claim 7, Hwang in view of Mimura discloses all of the limitations set forth above. Hwang does disclose an electrode lead connection tab among electrode tabs included in the electrode assembly (Fig. 4A, 26/36-lead connection tab on electrode assembly), but is silent to a lead connection tab having a bending structure.
Miyake discloses an electrode lead with a bending structure (Fig. 9B, 25- bent portion of tab, [0201]). Miyake teaches that this bent portion can relieve stress due to an external force ([0202]).
Therefore it would be obvious to one of ordinary skill in the art to modify an electrode lead tab structure of Hwang with the teachings of Miyake to have an electrode lead connection tab with a bending structure. This modified tab structure would yield the expected results of improved stress relief when the structure is acted on by an external force. 
Regarding Claim 8, Hwang in view of Mimura discloses all of the limitations as set forth above. Hwang discloses a tab-lead joint portion with a structure where the electrode lead connection tab and electrode tab are overlapped using the reinforcing tab (Fig. 6, 28/38-fixing units used as reinforcing tabs) but is silent to the tab-lead joint portion having an electrode lead structure connected from the separator. 
Miyake discloses an electrode lead connection tab that protrudes from the separator (Fig. 9B, 25-electrode tab). Miyake teaches that this bent portion can relieve stress due to an external force ([0202]).
Therefore it would be obvious to one of ordinary skill in the art to modify the electrode tab with the tab-lead joint portion with the teachings of Miyake to have an tab-lead joint portioning having a structure in which the electrode lead connection tab and an electrode lead are overlapped using the reinforcing tab is located inside the separator.  This modified tab structure would yield the expected results of improved stress relief when the structure is acted on by an external force.
Regarding Claim 9, Hwang in view of Mimura further in view of Miyake discloses the limitations as set forth above. Hwang does disclose an electrode lead connection tab among electrode tabs included in the electrode assembly (Fig. 2A, 22-lead connection tab on electrode assembly), but is silent to a lead connection tab having a bending structure or being connected to the separator.
Miyake discloses an electrode lead with a bending structure that protrudes form the separator (Fig. 9B, 25- bent portion of tab, 13-separator, [0201]). Miyake teaches that this bent portion can relieve stress due to an external force ([0202]).
Therefore it would be obvious to one of ordinary skill in the art to modify an electrode lead tab structure of Hwang with the teachings of Miyake to have an electrode lead connection tab with a bending structure. This modified tab structure would yield the expected results of improved stress relief when the structure is acted on by an external force. 
Claim 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Hwang (EP 3142171) (referenced in Applicant’s IDS of August 13, 2021) in view of Mimura (WO2017163846, examiner is using US National Stage entry (US20210210761) as translation for citations) further in view of Tatsuki (JP 2000173559, see Machine Translation for citations).
Regarding Claim 10, Hwang in view of Mimura discloses the limitations as set forth above. 
Hwang is silent to the use of a case covering the electrode assembly wherein the case has upper stamped portions and lower stamped portions that are repeatedly stamped to cover the outside of the electrode assembly. 
Tatsuki discloses a battery case that has upper stamped and lower stamped portions that are repeatedly stamped to cover the outside of the electrode assembly (Fig. 1-shows stamped structure on two sides of battery bag indicated upper and lower stamped portions, 10-groove, 1-sheet metal, [001] - battery bag houses lithium ion secondary battery acting as battery case, [0011] - wavy shape of battery bag has a stamped structure, which is repeated across the battery outside of the battery bag). Tatsuki teaches that the wavy structure of the battery bag allows for improved elasticity which helps prevent cracking of the battery bag during bending and further allows for the battery to be bent into narrow dead spaces of electronic devices and saving space in the electronic devices ([0011]).
Therefore it would be obvious for one of ordinary skill in the art to modify the battery of Hwang with the teachings of Tatsuki to have a battery case covering the electrode assembly wherein the case has upper stamped portions and lower stamped portions that are repeatedly stamped to cover the outside of the electrode assembly. This case structure would lead to the expected result of having a battery that is resistant to cracking when bent, and having a battery that can save space in electronic devices.
Regarding Claim 11, Hwang in view of Mimura further in view of Tatsuki discloses all of the limitations as set forth above. 
Hwang is silent to a stamped battery cover structure where the upper and lower portions are formed in parallel with the width of the electrode assembly and the case. 
Tatsuki discloses a battery case structure where the multiple upper stamped portions and lower stamped portions are formed in parallel with the width of the electrode assembly and the case (Fig. 1, shows stamped/wavy structure formed on opposite sides of the battery bag, parallel to each other, and in the width direction of the electrode assembly and the case, [0011]). Tatsuki teaches that the wavy structure of the battery bag allows for improved elasticity which helps prevent cracking of the battery bag during bending and further allows for the battery to be bent into narrow dead spaces of electronic devices and saving space in the electronic devices ([0011]).
Therefore it would be obvious for one of ordinary skill in the art to modify the battery of Hwang with the teachings of Tatsuki to have a to a stamped battery cover structure where the upper and lower portions are formed in parallel with the width of the electrode assembly and the case. This case structure would lead to the expected result of having a battery that is resistant to cracking when bent, and having a battery that can save space in electronic devices.
Claim 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (EP 3142171) (referenced in Applicant’s IDS of August 13, 2021) in view of Mimura (WO2017163846, see US20210210761 for citations).
Regarding Claim 12, Hwang in view of Mimura discloses the limitations as set forth above. Hwang does disclose an electrode assembly with stacked electrodes that includes a plurality of electrodes ([005] - stacked electrode structure) but does not directly disclose the use of three or more electrodes and is silent to the electrodes having different sizes.
Mimura discloses an electrode stack structure that includes three stacked electrodes where the electrode have different sizes (Fig. 2, negative electrode-7, positive electrode-2, positive electrode is a smaller size than negative electrode [0088]). Mimura teaches that this structure helps prevent the precipitation of lithium during the charge and discharge process of the battery ([003]).
Therefore it would be obvious for one of ordinary skill in the art to modify electrode assembly structure with the teachings of Mimura to have an electrode structure that has three stacked electrodes where the electrodes have different sizes. This structure would lead to the expected result of preventing precipitation of lithium during the charge and discharge process of the battery.
Regarding Claim 13, Hwang in view of Mimura discloses the limitations as set forth above. Hwang discloses a electrode tab includes an electrode parallel connection tab and a an electrode lead connection tab formed on the positive electrode (Fig 3A, Fig. 3B, 24a- positive lead connection tab, 24b-positive parallel connection tabs), but is silent to the positive electrode having the smallest size among the electrodes in the electrode assembly.
Mimura discloses an electrode stack assembly where the negative electrode has a larger active material layer than the positive electrode layer ([0088]). Mimura teaches that this structure helps prevent the precipitation of lithium during the charge and discharge process of the battery ([003]).
Therefore, it would be obvious for one of ordinary skill in the art to modify electrode assembly structure with the teachings of Mimura to have an electrode structure where the positive electrode is the smallest electrode in the electrode assembly and the positive electrode includes a parallel connection tab and a lead connection tab. This structure would lead to the expected result of preventing precipitation of lithium during the charge and discharge process of the battery.
Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed May 6th, 2022, with respect to the Rejections Under 35 USC 112have been fully considered and are persuasive.  The 112(b) rejection of claims 1-13 has been withdrawn. 
Applicant’s amendments necessitate new grounds of rejection, Claims 1, 5 & 6 102(a)(1)/(a)(2) rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Hwang in view of Mimura for Claim 1, and its dependents.
Applicant's arguments filed May 6th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that with the new amendment to claim 1, “where in an area of a mixture layer of a positive electrode of the pair of electrode including the electrode parallel connection tab and the electrode lead connection tab among the plurality of electrode included int eh electrode assembly is smaller than an area of a mixture layer of the negative electrode corresponding to the outermost electrode” overcomes the art of Hwang and that none of Mimura, Hara, Oh, Miyake and Tatsuki cure the deficiencies of Hwang.
The examiner agrees with the applicant that the amendment overcomes the disclosure of Hwang. Therefore the 102 rejection have been removed.
The examiner respectfully disagrees that the disclosure of Mimura does not cure the deficiencies of Hwang for claim 1.
The examiner notes that Mimura does disclose a negative electrode with an active material layer that is larger than that of the positive electrode active material layer. Mimura further provides reasoning to make this modification in order to reduce precipitation of lithium during the charge and discharge process of the battery. Furthermore, it is the examiner’s position that the disclosure of Hwang does not inhibit this modification with the teachings of Mimura, as a one of ordinary skill in the art would find it obvious to make this modification for the benefit of reduce precipitation of lithium during the charge and discharge process of the battery.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728